Citation Nr: 0727142	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-09 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Roommate, & Appellant's Friend


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1952 to September 1954.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  The veterans 
claims file is now in the jurisdiction of the St. Petersburg, 
Florida RO.  In June 2007, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is of 
record.  In a June 2007 written ruling and on the record at 
the hearing, the Board granted the veteran's representative's 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.

The veteran had also initiated an appeal of the denial of 
service connection for foot related problems.  A March 2007 
rating decision granted service connection for residuals of 
cold injuries for the right and left lower extremities, 
noting that these grants satisfied the veteran's appeal of 
service connection for foot problems.  Hence, that matter is 
not before the Board.  [The veteran has not expressed 
disagreement with the ratings or effective dates assigned.]


FINDING OF FACT

The veteran's prostate cancer and hemorrhoids were not 
incurred in service and are not shown to be related to his 
service.


CONCLUSIONS OF LAW

1. Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006). 

2. Service connection for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A November 2003 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the 
November 2003 letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to the RO.  In addition, 
the February 2005 statement of the case (SOC) 
"readjudicated" the claims (and included such notice by 
citing § 3.159(b)(1)); April 2005 and March 2007 supplemental 
SOCs readjudicated the matters after the veteran and his 
representative had an opportunity to respond.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  Thus, he has been 
adequately informed of the need to submit relevant evidence 
in his possession, has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  Additionally, in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.

The veteran's pertinent treatment records have been secured.  
The veteran has not identified any evidence that remains 
outstanding; in a March 2006 statement, he indicated that he 
did not have any more information or evidence to submit in 
support of his claims.  The RO arranged for a VA examination 
in December 2003.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

A January 2004 certification from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, reflects that 
the veteran's service medical records (SMRs) may have been 
destroyed in a 1973 fire at that facility.  Hence, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The January 2004 NPRC response indicates that there 
were no service medical records or Surgeon's General's Office 
extracts available for the veteran.  The only available 
medical record, a November 1952 report showing the veteran 
experienced a hemorrhage from his upper left molars after a 
tooth extraction, is unrelated to the issues on appeal.  
Notably, during the June 2007 hearing, the veteran testified 
that he did not receive any treatment for prostate cancer or 
hemorrhoids during service; hence, there are no alternate 
sources from which medical records could be sought.

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Medical evidence of record shows the veteran currently has 
prostate cancer and hemorrhoids.  February 2003 to September 
2003 private treatment records from Dr. W. J. show a 
diagnosis of prostate cancer, while 2006 and 2007 VA 
treatment records show continuing treatment for prostate 
cancer.  Clinical evaluation during a December 2003 VA 
examination and July 2006 VA treatment revealed external 
hemorrhoids.  

The veteran's DD Form 214 shows that he was in the infantry 
and that he received a Combat Infantryman Badge for combat 
service during the Korean War.  Hence, he is a combat veteran 
and is entitled to a relaxed burden of proof regarding 
evidence of in-service incurrence of hemorrhoids or prostate 
cancer.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the veteran has not alleged that these disabilities 
began during service or that he received treatment for them 
during service.  As noted above, at the June 2007 hearing, he 
denied receiving treatment for either of these disabilities 
during service.  Specifically regarding prostate cancer, he 
also testified that he did not know of anything that happened 
during service that may have caused his prostate cancer.  
Hence, the evidence, including the veteran's lay testimony, 
does not show in-service incurrence of hemorrhoids or 
prostate cancer. 

The evidence also does not show that there is a nexus between 
the veteran's service and his current disabilities.  On 
December 2003 VA examination, the veteran noted that he was 
possibly exposed to chemicals during service.  His roommate 
testified during the hearing that exposure to explosives 
could have led to his disabilities.  As the veteran was in 
combat, the record supports that he was likely exposed to 
chemical agents and explosives; however, the competent 
(medical) evidence of record does not provide any indication 
that there is a relationship between this exposure and his 
current disabilities.  

The earliest documentation of prostate cancer is in February 
2003 private treatment records.  Notably, a lengthy period of 
time between service and the first postservice clinical 
notation of complaints or symptoms associated with the 
disability at issue is of itself a factor for consideration 
against a finding that the current disability is related to 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  Here, there is almost a 50 year 
period of time between the veteran's discharge from service 
and when he was diagnosed with prostate cancer.  

Regarding the veteran's hemorrhoids, the veteran testified at 
the June 2007 hearing that they began "right after" service 
when he noticed blood while going to the bathroom; his 
roommate clarified that "right after" service was about six 
years after service.  The record does not contain any 
evidence of treatment for hemorrhoids six years after service 
and the veteran has not stated that there are any such 
records that remain outstanding.  Notably, on February 2000 
VA clinical examination (completed for nonservice-connected 
pension purposes), the examiner did not note the existence of 
hemorrhoids and the veteran did not report a history of 
having hemorrhoids.  Also, on December 2003 VA examination, 
the veteran reported a five year history of hemorrhoids, 
which would place the onset of hemorrhoids in 1998, about 44 
years after his service.  Even if the benefit-of-the-doubt is 
resolved in the veteran's favor on the issue of when 
hemorrhoids began, and it is concluded that he first 
experienced them six years after service, the competent 
(medical) evidence of record still does not show that 
hemorrhoids are related to his service.  His roommate 
testified during the June 2007 hearing that Dr. D. indicated 
that the veteran's hemorrhoids may have been caused by 
service; however, Dr. D's records have been associated with 
the claims file and they do not contain any opinion that 
hemorrhoids are related to service.  

While the veteran, his roommate, and his friend may believe 
that prostate cancer and hemorrhoids are related to events or 
exposures in service, because they are laypersons they are 
not competent to opine in matters concerning medical 
etiology.  Where the determinative issue involves medical 
causation, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  The 
United States Court of Appeals for Veterans Claims has held 
that the Board may consider only independent medical evidence 
to support its findings.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  Thus, the Board cannot conclude, based upon 
lay witness statements, that hemorrhoids and prostate cancer 
are related to the veteran's service as the competent 
(medical) evidence of record does not support such a finding.  

In summary, the evidence does not show that hemorrhoids or 
prostate cancer began during service and the competent 
(medical) evidence of record does not indicate that there is 
a nexus between either of the veteran's disabilities and his 
service.  Hence, the preponderance of the evidence is against 
the veteran's claims, the benefit-of-the-doubt doctrine does 
not apply, and the claims must be denied.


ORDER

Service connection for prostate cancer is denied.

Service connection for hemorrhoids is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


